— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vinik, J.), rendered November 15, 1983, convicting him of attempted murder in the second degree, robbery in the first degree (five counts), and rape in the first degree, upon a jury verdict, and imposing sentence. The People have made a motion for summary reversal.
Ordered that the unopposed motion by the People for summary reversal is granted; and it is further,
Ordered that the judgment is reversed, on the law, and a new trial is ordered. (See, People v Nimmons, 72 NY2d 830.) Mollen, P. J., Mangano, Brown and Kooper, JJ., concur.